—Judgment unanimously affirmed. Memorandum: There is no merit to the contention that County Court erred in denying defendant’s motion to suppress. Within an hour of the robbery, the police interviewed the victim, who described one of the robbers as a thin, black male wearing a gold suit. Within minutes of the interview, an officer observed defendant, who matched the description given by the victim, in the vicinity of the robbery. *953When that officer approached defendant, he fled. During the chase, the pursuing officer lost sight of defendant at the back of a house. When the officer reached the front of that house, people were running from it, screaming that there was a strange man inside. The residents of the house directed the police to the basement. The police seized defendant, who was hiding under a sheet.
The officer’s observations, when coupled with defendant’s immediate flight upon being approached, established the necessary reasonable suspicion to justify the police pursuit of defendant (see, People v Sierra, 83 NY2d 928, 929-930; People v Leung, 68 NY2d 734, 736). Moreover, defendant’s subsequent actions were not precipitated by any illegal police conduct. (Appeal from Judgment of Monroe County Court, Marks, J.— Criminal Trespass, 2nd Degree.) Present—Denman, P. J., Lawton, Wesley, Doerr and Boehm, JJ.